Citation Nr: 1410681	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to a sinus condition. 


REPRESENTATION

Appellant represented by:	Barry Salzman, Attorney-at-Law


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty service from September 1987 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied a claim of service connection for bilateral hearing loss.  A statement of the case was issued in April 2011, followed by the submission of a VA Form 9 in May 2011.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In his May 2011 VA Form 9, the Veteran expressly requested a BVA hearing (Travel Board hearing) at his local VA office in connection with his bilateral hearing loss claim.  To date, he has never been afforded a hearing with respect to this issue.  There is no indication in the claims folder that the Veteran withdrew this request.  The RO must schedule the Veteran for a travel board hearing as requested.


Accordingly, the case is REMANDED for the following action:

The Veteran must be scheduled for a Travel Board hearing before the Board for the issue of entitlement to service connection for bilateral hearing loss. (Emphasis added). 





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



